DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line2, the phrase “a drive track system” is considered indefinite.  The embodiments shown in figures 5, 11, 12 & 13 employ a track system at 22, 306 but the deflector panel does not abut against the side edge of the rear window as recited in claim 1 lines 8-9.  Other embodiments: figures 1/2 and figures 7/8, disclose deflector panels that are 
Similarly, in claim 17, line 2, the phrase “a drive track system” is also considered indefinite. The embodiments shown in figures 5, 11, 12 & 13 employ a track system at 22 but the deflector panels does not abut against the side edge of the rear window as recited in claim 15 lines 4-5.   
 Claims 12 and 17 have been examined as if they a directed to the embodiments of figures 1/2 and figures 7/8 which employ a hinge and no track in deploying/retracting the deflector panels that abuts against the side edge of the rear window.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated Aider FR Publication No. 2,854,861.
The Aider publication discloses a vehicle having airfoil panels that are deployed and retracted to improve the aerodynamics of the vehicle comprising:


(claim 20) at least one panel (20 in figure 5), where said at least one panel selectively deploys and retracts between at least one deployed position and a retracted position (on page 3 last paragraph in the English translation  the panels are described as being pivoted about the upright window pillar at an angle alpha from between 00 - 1800) wherein, in the retracted position, said at least one panel is against a side edge of a rear window of the vehicle (in figure 5 of Aider the panel is described as being mounted on the upright pillar, once pivoted closed the airfoil 20 overlaps the rear window side edge “A”, in marked figure 5 below); and

 at least one drive system (electric motor, not shown, is described on English translation near the end of page 4)operably coupled to said at least one panel for automatic deployment of said at least one panel under predetermined conditions, said predetermined conditions including vehicle speed or wind direction(the airfoil panels described  in the sixth paragraph on page 2 of the English translation are automatically deployed in accordance with the speed of the vehicle “actuated by at least one control member as a function of information supplied by at least one pressure sensor and / or 10 speed and / or friction installed on the bodywork of the motor vehicle”).



    PNG
    media_image1.png
    360
    500
    media_image1.png
    Greyscale

Claims 1, 2, 4, 9, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liese et al. US Patent No. 5,074,612.


In regard to claim 15,  Liese discloses at least one panel (15), where said at least one panel selectively deploys and retracts between at least one deployed position and a retracted position (see first retracted position in figure 2 and deployed position in phantom lines of figure 2); and an actuator (an actuator  motor is described in column 3, lines 14 -20) operably coupled to said at least one panel; at least one pivot pin hinge (see hinge 20 including in in figure 2);
wherein, when in said retracted position, said at least one panel is against a side edge of a rear window of the vehicle (see column 2, lines 38 – 49; and seam 14 formed between rear window bottom edge and upper transparent spoiler edge).
Liese discloses an actuator operably coupled to said at least one panel for deployment of said panel under predetermined conditions decided by the driver who then manually actuates the spoiler panel.

In regard to claim 17, see the 112(b) rejection above.

In regard to claim 1, see Liese as applied to claim 15 above.  Claim 1 additionally recites that the at least one panel is near the rear corners of the vehicle.  The panel 15 in Liese is near the rear corner of the vehicle.

In regard to claim 2, Liese discloses at least one drive mechanism operable to deploy said at least one panel between said stowed position and said at least one deployed position, wherein said deployed position is a winged position in an airflow for improved aerodynamics (see panel in deployed position as shown by phantom lines in figure 2).

In regard to claim 4, Liese discloses the active panel assembly is operably incorporated into the liftgate of the vehicle, see column 2, lines 54-63.

In regard to claim 9, Liese discloses wherein the panel is operably hinged to deploy to an angle (see deployed position in phantom lines of figure 2 of Liese).

In regard to claim 12, see paragraph 112 (b) above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 9, 10, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aider FR Publication No. 2,854,861 in view of Eger et al US Patent No. 5,141,281 .
The Aider publication discloses a vehicle having airfoil panels that are deployed and retracted to improve the aerodynamics of the vehicle comprising:

(claim 1) said at least one panel (see 20 in figure 5) selectively deploys and retracts between at least one deployed position and a retracted position near the rear corners of said vehicle (the panels 20 in figure 5 are positioned on the rear D-pillar corners of the vehicle); and an actuator (electric motor, not shown, is described on English translation near the end of page 4) operably coupled to said at least one panel for deployment of said panel under predetermined conditions (the airfoil panels described in attached English translation are deployed in accordance with the speed of the vehicle, see paragraph 6 on page 2), wherein the panel in its retracted position is against a side edge of the rear window of the vehicle (in figure 5 of Aider the panel is described as being mounted on the upright pillar, once pivoted closed the airfoil 20 overlaps the rear window side edge “A”, in marked figure 5 above).


The claimed invention is distinguishable from Aider’s vehicle by its recitation of the active panel having at least one pivot pin hinge.  Figure 5 of Aider illustrates the deflector panels in the deployed position,  the panels are described in the specification as being pivoted about the upright window pillar at an angle alpha from between 00 - 1800.   The Aider publication does not disclose the details of the panel pivot mechanism.
The Eger patent discloses an airfoil for a vehicle that is deployed and retracted about a hinge pin 18.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate a hinge pin as taught by Eger with 

In regard to claim 2, Aider discloses a panel assembly comprising at least one drive mechanism (electric motor, not shown, is described on English translation near the end of page 4) operable to deploy said at least one panel between said stowed position and said at least one deployed position (see English translation of Aider on page 2 “said 30 positions is actuated by at least one control member”) , wherein said deployed position is a winged position in an airflow for improved aerodynamics (see figure 5). 

In regard to claim 9, Aider discloses wherein the panel is operably hinged to deploy to an angle (see English translation of Aider, sixth paragraph on page 2,  “said 30 positions is actuated by at least one control member”)  .

In regard to claim 10, Aider discloses a panel assembly comprising an active D-pillar trim of the vehicle (see figure 5 here the deflector panel 20  is attached to the D-pillar trim).

In regard to claim 11, Aider discloses a panel assembly wherein the panel translates generally rearward to the at least one deployed position (see figure 5 wherein the deflector panel 20 is angled generally rearward).

In regard to claim 12, see paragraph 112 (b) above. 

In regard to claim 14, Aider discloses wherein said predetermined conditions are vehicle speed or wind direction (the airfoil panels described on page 2 of the English translation are deployed in accordance with the speed of the vehicle) .

In regard to claim 15, Aider discloses a panel assembly comprising at least one panel (20), where said at least one panel selectively deploys and
retracts between at least one deployed position and a retracted position, wherein, in the retracted position, said at least one panel is against a side edge of a rear window of the vehicle (in figure 5 of Aider the panel is described as being mounted on the upright pillar, once pivoted closed the airfoil 20 overlaps the rear window side edge “A”, in marked figure 5 below); and
an actuator (electric motor, not shown, described in attached English translation) operably coupled to said at least one panel for deployment of said panel under predetermined conditions (the airfoil panels described  in the sixth paragraph on page 2 of the English translation are deployed in accordance with the speed of the vehicle “actuated by at least one control member as a function of information supplied by at least one pressure sensor and / or 10 speed and / or friction installed on the bodywork of the motor vehicle”).

In regard to claim 17, see the 112(b) rejection above.


Claims 1, 2, 4, 9, 10, 11, 12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liese et al. US Patent No. 5,074,612 in view of Aider FR Publication No. 2,854,861.
The Liese patent discloses a vehicle having airfoil panels that are deployed and retracted to improve the aerodynamics of the vehicle comprising
(claim 1) at least one panel (15), where said at least one panel selectively deploys and retracts between at least one deployed position and a retracted position (see first retracted position in figure 2 and deployed position in phantom lines of figure 2); at least one pivot pin hinge (see hinge 20 including in in figure 2); and an actuator (an actuator  motor is described in column 3, lines 14 -20) operably coupled to said at least one panel; wherein, when in said retracted position, said at least one panel is against a side edge of a rear window of the vehicle (see column 2, lines 38 – 49; and seam 14 formed between rear window bottom edge and upper transparent spoiler edge).

The claimed invention is distinguishable from Liese by its recitation of the deployment of said panel under predetermined conditions
	The Aider publication discloses deploying air deflector panels upon predetermined travel conditions.  The airfoil panels described on page 2 of the English translation are deployed in accordance with the speed of the vehicle.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify Liese to incorporate a control system for deploying the panel responsive to vehicle speed as taught by Aider to improve vehicle stability and performance.



In regard to claim 4, Liese discloses the active panel assembly is operably incorporated into the liftgate of the vehicle, see column 2, lines 54-63.

In regard to claim 9, Liese discloses wherein the panel is operably hinged to deploy to an angle (see deployed position in phantom lines of figure 2 of Liese).

In regard to claim 12, see paragraph 112 (b) above. 

In regard to claim 14, Aider in the sixth paragraph of page 2 of the English translation discloses airfoil panels deployed in accordance with the speed of the vehicle.

In regard to claim 15,  Liese discloses at least one panel (15), where said at least one panel selectively deploys and retracts between at least one deployed position and a retracted position (see first retracted position in figure 2 and deployed position in phantom lines of figure 2); and an actuator (an actuator  motor is described in column 3, lines 14 -20) operably coupled to said at least one panel; at least one pivot pin hinge (see hinge 20 including in in figure 2);
wherein, when in said retracted position, said at least one panel is against a side edge of a rear window of the vehicle (see column 2, lines 38 – 49; and seam 14 formed between rear window bottom edge and upper transparent spoiler edge),
Aider discloses an actuator operably coupled to said at least one panel for deployment of said panel under predetermined conditions such as speed, (see sixth paragraph of page 2 of the English translation of Aider)
.
In regard to claim 17, see paragraph 112 (b) above. 

In regard to claim 20,  Liese discloses at least one panel (15),, where said at least one panel selectively deploys and retracts between at least one deployed position and a retracted position wherein (see first retracted position in figure 2 and deployed position in phantom lines of figure 2), in the retracted position, said at least one panel is against a side edge of a rear window of the vehicle (see column 2, lines 38 – 49; and seam 14 formed between rear window bottom edge and upper transparent spoiler edge); and at least one drive system (an actuator  motor is described in column 3, lines 14 -20) operably coupled to said at least one panel for 
Aider discloses automatic deployment of one panel under predetermined conditions, said predetermined conditions including vehicle speed or wind direction (see sixth paragraph of page 2 of the English translation of Aider).


It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify Liese to have deployable panels mounted to the D-pillars as taught by Aider to achieve a preferred drag, performance and stability.   In regard to claim 11 as seen in figure 5 of Aider the panels translate generally reward.
11.	The Applicant’s arguments originally filed on May 3, 2021 (filed and resubmitted with RCE request on June 3, 2021).  The 35 USC 102 rejections of the claims as being anticipated by Pascal FR 2,896,759 and also  as being anticipated by Froeschiller US 2007/0228771 are withdrawn.  However a new grounds of rejection in view of the newly cited Liese prior art discloses a retractable/deployable panel that is attached to the vehicle by a pivot pin hinge as set forth above.
	With respect to Applicant’s arguments that the panel flaps 20 in Aider overlap the rear window.   The current claims recite that in the retracted position the one active panel is against a side edge of the rear window, it does not recite that an edge of the one deployable panel is against the rear window side edge.  Accordingly, in figure 5 of Aider the panel 20 is described as being mounted on the upright pillar, once pivoted closed the airfoil 20 overlaps and is inherently “against” a portion of the rear window side edge “A”, in marked figure 5 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612